ITEMID: 001-71099
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF SUNTSOVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - finding of violation sufficient
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1948 and lives in Volgograd.
5. Pursuant to a decision of the Volgograd Central District Administration of 14 October 1987 the applicant began receiving a monthly single mother allowance in respect of her daughter who was born on 15 April 1986.
6. In 1998, from April to July, the applicant received no payments.
On 4 September 1998 the applicant brought proceedings before the Central District Court of the City of Volgograd (Центральный районный суд города Волгограда) requesting the payment of outstanding sums.
7. By a judgment of 21 September 1998 the court allowed the applicant’s claim and ordered the Finance Department of the Volgograd Regional Administration (Волгоградское облфинуправление) to pay the applicant 467.56 roubles (RUR).
8. Following the entry into force of the judgment, the court’s bailiff instituted enforcement proceedings for recovery of the sum awarded to the applicant. However, the applicant was informed that in 1998 the court judgment could not be enforced, because the defendant lacked sufficient funds.
9. The applicant complained about the non-enforcement of the judgment to the Department of Justice of the Volgograd Regional Administration (Управление юстиции администрации Волгоградской области), which on 16 February 1999 forwarded her complaint to the bailiff’s service of the first instance court for reply and necessary measures.
In an undated letter of 1999, the bailiff’s service informed the applicant that it had issued a writ of execution, but had not yet received from the defendant the sum due to the applicant.
10. According to the Governments submissions, which were not contested by the applicant, the sum of RUR 467.56 was paid to her twice – on 29 September 2000 and on 9 October 2002.
11. Section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997 provides that a bailiff’s order on the institution of enforcement proceedings must fix a time-limit for the defendant’s voluntary compliance with a writ of execution. The time-limit may not exceed five days. The bailiff must also warn the defendant that coercive action will follow, should the defendant fail to comply with the time-limit.
12. Under Section 13 of the Law, the enforcement proceedings should be completed within two months of the receipt of the writ of enforcement by the bailiff.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
